PER CURIAM.
The petition for writ of certiorari reflected apparent jurisdiction in this Court. We issued the writ and have studied the contentions of the parties. Upon further consideration of the matter, we have determined that the cited decisions present no direct conflict as required by article V, section 3(bX3), Florida Constitution. Therefore, the writ must be and is hereby discharged.
ENGLAND, C. J., and OVERTON, ALDERMAN and McDonald, JJ., concur.
ADKINS, J., dissents with an opinion, with which BOYD and SUNDBERG, JJ., concur.